The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims 9, 10, 12, 18 and 20 are objected to because of the following informalities:
Claim 9, line 5, “are” should apparently be deleted.
Claim 10, line 4, “an” should be --a--.
Claim 12, line 3, --the-- should be inserted before “second”.
Claim 18, line 2, “operably” should be --operable--.
Claim 20, line 2, --a-- should be inserted before “body”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galan et al (US 5,156,513) in view of Edwards (WO 91/04931).
Galan shows a delivery vehicle 1 comprising:
a vehicle body 2, the vehicle body comprising a bay therein (not separately identified but readily apparent in Fig. 1);
a plurality of container hangers 62 mounted within the bay;
an unloading arm 5 movable between a retracted arm position and an extended arm position, the unloading arm being at least partially received in the bay in the retracted arm position (e.g., Figs. 1, 7A, 11H-I) and extending from the vehicle body in the extended arm position (Figs. 4, 7B, 11B-G); and
the unloading arm comprising at least one container carrying member 6 longitudinally movable along the unloading arm.
However, Galen does not show that the container carrying member is longitudinally movable along the unloading arm for selective longitudinal alignment with each of the plurality of container hangers. Instead, the plurality of hangers are longitudinally movable along a separate arm 21 so as to be aligned with the container carrying member when it is positioned adjacent one end thereof. As such, only the hanger adjacent the end of arm 21 can be accessed by the container carrying member.
Edwards shows an article handling apparatus wherein a similar container carrying member 4 is mounted on a device 3 allowing it to be moved relative to a plurality of container hangers 6 for selective longitudinal alignment of the carrying member with each of the plurality of container hangers.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the apparatus of Galan by configuring the container carrying member to be longitudinally movable along the unloading arm for selective longitudinal alignment with each of the plurality of container hangers, as shown by Edwards, so that any desired one of the plurality of container hangers could be readily accessed by the container carrying member.
Re claim 3, Edwards shows that the at least one container carrying member comprises at least one hook 4 for engaging and lifting a container 5 (which can be a garment with or without a bag) hung from one of the one or more hangers. This feature could obviously be included in the apparatus of Galan when modified as above. The examiner notes that while each of the references discloses lifting the hanger along with the garment (container) hung thereon, the claim language does not preclude this interpretation. Alternatively, the container hangers could be considered to be the notches or indentations 8 of the bars 7 on which the hangers are hung, in which case the container would be the combination of the hanger along with the garment carried thereon. Nothing precludes this interpretation either.
Re claim 4, when modified as above with respect to claim 3 such that the clamps 58 of container carrying member 6 of Galan were replaced with the hooks 4 of Edwards, the unloading arm of Galan would comprise an arm member 44 and a hook carriage 106 mounted on the arm member and longitudinally movable along the arm member, with the at least one hook extending from the hook carriage.
Re claim 5, the apparatus of Galan further comprises a longitudinal actuation mechanism 67 coupled to the hook carriage, the longitudinal actuation mechanism actuating longitudinal movement of the hook carriage along the arm member.
Re claim 6, although Galan shows the longitudinal actuation mechanism to be a cable/pulley system instead of a ball screw mechanism, it nevertheless would have been obvious to one having ordinary skill in the art to have substituted the cable/pulley system of Galan with a ball screw mechanism, as the examiner takes Official Notice that such mechanisms are art recognized alternate equivalent means of providing longitudinal movement of an article engaging member along an arm member, and the selection of either one of such known equivalents would be within the level of ordinary skill in the art.
Re claim 7, although Galan shows the hook carriage to include first and second sections 57 (Fig. 4), with a first clamp 58 (i.e., hook, when modified as above) extending from the first carriage section and a second clamp 58 (hook) extending from the second carriage section, Galan does not show each section being positioned on a respective side of the unloading arm.
However, Edwards shows in Fig. 3 a hook carriage 21 comprising first and second carriage sections 24, each carriage section being positioned on a respective side of the unloading arm 3, the at least one hook comprising a first hook 4 extending from the first carriage section and a second hook 4 extending from the second carriage section.
It would have been obvious for one of ordinary skill in the art to have further modified the apparatus of Galan with such features, in order to access container hangers on both sides of the arm.
Re claim 8, Edwards shows each carriage section to comprise a respective extendable and retractable pin 4c (Fig. 4a), and the pin, when extended, extends across a gap G defined by the respective hook. This feature would obviously be included in the apparatus of Galan when modified in the above manner.
Re claim 9, Edwards still further shows the plurality of container hangers arranged in first and second rows of hangers, and the first and second rows of hangers are each substantially parallel to the unloading arm, with are each row positioned to a respective side of the unloading arm (Figs. 2-3).
As such, when modified as per claim 7 above, when the unloading arm of Galan was in the retracted arm position, the unloading arm would obviously extend between the first and second rows of hangers.
Re claims 14 and 15, Galan as modified does not show at least one electronic identification reader for reading an electronic identification device, wherein the at least one electronic identification reader comprises a plurality of readers, with each reader associated with a respective one of the plurality of container hangers. However, Edwards discloses a computerized system wherein an optical sensor 19 on the device 3 can determine a particular location of a desired hanger to be accessed via instruction from a central computer. See page 7:20-25 and page 12:15-30. When modified in the above manner, the inclusion of such a feature in the apparatus of Galan would have been an obvious design expediency so that the desired article could be readily retrieved. Further, the examiner notes that automation in general has come a long way since 1991, when Edwards was published. In particular, the use of electronic ID readers for reading electronic ID devices (such as bar codes or RFIDs) is now commonplace. As such, one of ordinary skill in the art would have found the use of a plurality of electronic ID readers, each associated with a respective one of the plurality of container hangers, for reading an electronic identification device, to be an obvious and well known means of identifying the particular container located at each hanger in the vehicle bay. 
Re claim 16, Galan discloses a wireless communication module for communication with a remote computing device over a wireless communication network (col. 3:60-65).
Re claim 17, Galan discloses a plurality of motor-driven wheels 7, 8 and a control system operative to control at least one of the unloading arm and the wheels (note “on board computer”; col. 3:38 and col. 5:37).
Re claim 18, as similarly noted above with respect to claim 8, Edwards shows, for each container carrying member, a container retaining mechanism 4c operable to releasably secure a container to the container carrying member.
Re claim 19, Galan further discloses the at least one remote computing device to be in communication with the at least one vehicle, wherein the at least one remote computing device sends signals to the vehicle to control at least one of navigation and unloading of the vehicle (note “external” or “host” computer; see the abstract, col. 3:60-65, and col. 7:67 to col. 8:2).
Claims 19 and 20 are otherwise treated in the same manner as claim 1 above.

Claims 2 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andrada Galan, Nakano, Sorg and Brookover each show a vehicle having an unloading arm movable between retracted and extended positions, and which includes an article carrying member for selective alignment with one of a plurality of articles carried in a bay of the vehicle. Larson, Grove and Blanchard each show a vehicle with an unloading arm pivotable in a vertical plane between retracted and extended positions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

12/08/22